Citation Nr: 1421135	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-22 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUES

1. Entitlement to a rating in excess of 10 percent for the service-connected degenerative disc disease/degenerative joint disease of the lumbar spine (previously evaluated as low back strain) prior to June 28, 2010.

2. Entitlement to a rating in excess of 20 percent for the service-connected degenerative disc disease/degenerative joint disease of the lumbar spine for the period from June 28, 2010 to November 21, 2013.

3. Entitlement to a rating in excess of 40 percent for the service-connected degenerative disc disease/degenerative joint disease of the lumbar spine, beginning on November 21, 2013.





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1994.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the RO. 

In March 2012, the RO increased the rating for the service-connected degenerative disc disease/degenerative joint disease of the lumbar spine to 20 percent, effective on June 28, 2010. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in August 2012; a transcript of the hearing is associated with the claims file.

In October 2013, the Board remanded the case for additional development. 

In March 2014, the RO increased the rating for the service-connected degenerative disc disease/degenerative joint disease of the lumbar spine to 40 percent, effective on November 21, 2013. The issues on the title page reflect the higher ratings assigned for various stages of the appeal.  

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  

Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. Prior to June 28, 2010, the symptoms of the service-connected degenerative disc disease/degenerative joint disease of the lumbar spine are shown to have been productive of a disability picture manifested by a functional loss due to pain that more nearly resembled that of forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees  with an abnormal lordosis.  

2. Prior to November 21, 2013, the symptoms of the service-connected degenerative disc disease/degenerative joint disease of the lumbar spine is not shown to have been manifested by forward flexion limited to 30 degrees or less or a combined range of motion of the thoracolumbar spine to 130 degrees or less; nor were findings consistent with favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes due to intervertebral dis syndrome demonstrated. 

3. For the period of the appeal beginning on November 21, 2013, the service-connected disability picture is not shown to have been manifested by unfavorable ankylosis of the entire thoracolumbar spine; nor were findings consistent with unfavorable ankylosis or incapacitating episodes due to intervertebral disc syndrome demonstrated.  



CONCLUSIONS OF LAW

1. The criteria for the assignment of a 20 percent rating for the service-connected degenerative disc disease/degenerative joint disease of the lumbar spine prior to June 28, 2010 were met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a including Diagnostic Code (DC) 5237 (2013).

2. The criteria for the assignment of a rating in excess of 20 percent for the service-connected degenerative disc disease/degenerative joint disease of the lumbar spine prior to November 21, 2013 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a including Diagnostic Code (DC) 5237 (2013).

3. The criteria for the assignment of a rating in excess of 40 percent for the service-connected degenerative disc disease/degenerative joint disease of the lumbar spine beginning on November 21, 2013 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a including Diagnostic Code (DC) 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. 

The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

Additionally, the letter set forth applicable criteria for ratings for the lumbar spine disability. The May 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  

Hence, the March 2009 letter which meets Pelegrini's content of notice requirements also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA treatment records and examination reports.    

Finally, the Board is aware that this claim was most recently remanded in October 2013 for additional development of the record. The remand directed that the Veteran be provided a VA examination to address the severity of his lumbar spine disability.

In this case, an adequate VA examination addressing severity of the lumbar spine disability has been obtained. Therefore, the Board finds that there has been substantial compliance with the October 2013 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. 

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. 

Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

During the hearing the VLJ clarified the issues, determined that there may be additional evidence and addressed the Veteran's manifestations.  Potential evidentiary defects were identified and the Veteran was provided an opportunity to cure the defects. Such actions supplement VCAA and comply with 38 C.F.R. § 3.103.  


Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The RO evaluated the Veteran's lumbar spine disability under diagnostic codes (DC) 5237, the criteria for evaluating lumbosacral strain.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a.  

Under the formula, 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar spine is 240 degrees. Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  


Factual Background 

In a May 2009 rating decision, the RO denied a rating in excess of 10 percent for the service-connected lumbar spine disability. 

In a March 2012 rating decision, the RO increased the evaluation for the service-connected lumbar spine disability to 20 percent, effective on June 28, 2010.  

In a March 2014 rating decision, the RO increased the evaluation for the service-connected lumbar spine disability to 40 percent, effective on November 21, 2013. 

These increases during the appeal did not constitute a full grant of the benefits sought.  Therefore, the Veteran's claim for an increased rating for the lumbar spine disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

An April 2009 private treatment record reflects that the Veteran had complaint of low back pain. He described the back pain as a continuous, nagging back ache that was moderate in degree of severity. He also complained of a moderate degree of stiffness of the low back that was worse in the morning. He indicated that he was prescribed Salicylate for back pain, but did not require the use of ambulatory aids. He reported being on his feet all day as a machine operator at his place of employment and experiencing some numbness due to his low back disability, but did not report any unsteadiness of his gait. 

On examination, the curvature of the spine was noted to be abnormal in that the Veteran exhibited loss of lordosis of the lumbar spine. Inspection of spinal motion was abnormal as it was painful for the Veteran to lean to the right and caused pain in the left sacroiliac. 

There was noted to be tenderness in the left lumbar area with a straightened lordosis of the lumbar spine.  The x-ray studies showed diffuse spondylosis, eburnation and osteophytosis of the lumbar spine.

The range of motion findings of the lumbosacral spine were as follows: forward flexion was from 0-90 degrees (with pain at endpoint); extension was from 0-30 degrees (with pain at 20 degrees); left lateral flexion was from 0-30 degrees (with no pain); right lateral flexion was from 0-20 degrees (with pain at 10 degrees); left rotation was from 0-30 degrees (with no pain); right rotation was from 0-20 degrees (with pain at 10 degrees). 

The Veteran was noted to have exhibited pain, painful motion and tenderness, but did not demonstrate fatigue, weakness, lack of endurance, incoordination, spasm, effusion or instability. Additionally, he did not demonstrate redness, heat or abnormal movement.

The Veteran was noted to have a reversed lordosis. On repetitive testing, both right lateral flexion and right rotation were decreased by 5 degrees (20 degrees to 15 degrees); otherwise, there was no additional loss of motion on repetitive use.

A neurological examination was unremarkable, and the Veteran was noted not to have experienced any incapacitating episodes of intervertebral disc syndrome (IVDS) in the past 12 months.

The diagnosis was that of chronic lumbosacral strain with reversed lordosis and degenerative disc disease of the lumbar spine. 

The physician commented that Veteran remained fully functional in his usual daily activities and worked full time without loss of time at work, despite chronic, nagging, mechanical low back pain. 

The report of a June 2010 VA examination noted that the Veteran worked as a machine operator from 1995 (after separation from service) until he took early retirement in 2009 because of back problems.

On examination, the range of motion findings of the lumbosacral spine were noted as follows: forward flexion was from 0-60 degrees; extension was from 0-10 degrees; left lateral flexion was from 0-20 degrees; right lateral flexion was from 0-20 degrees; left rotation was from 0-10 degrees; right rotation was from 0-10 degrees. 

Significantly, the Veteran had no pain with motion or additional limitation of motion with repetitive use.

Subsequent private treatment records documented treatment for the low back pain, including epidural shots for pain management.

The report of a November 2013 VA examination documented the Veteran's long history of low back pain (with x-ray studies showing degenerative joint disease of L3-S1 in 2006) and a 5-year history of left leg numbness. The Veteran also complained of having some night pain at rest.

On examination, the range of motion findings of the lumbosacral spine were as follows: forward flexion was from 0-20 degrees (with objective evidence of painful motion beginning at 20 degrees); extension was from 0-5 degrees (with objective evidence of painful motion beginning at 5 degrees); 0 degrees of left lateral flexion (with objective evidence of painful motion beginning at 0 degrees); right lateral flexion was from 0-10 degrees (with objective evidence of painful motion beginning at 10 degrees); left rotation was from 0-10 degrees (with objective evidence of painful motion beginning at 10 degrees); right rotation was from 0-10 degrees (with objective evidence of painful motion at 10 degrees).

The Veteran was able to perform repetitive testing and did not experience additional loss of motion following repetitive use. He did experience less movement than normal; pain on movement; disturbance of locomotion; interference with sitting, standing and/or weight-bearing; lack of endurance; non-physiologic tenderness to light touch at L5-S1. 

However, the Veteran did not demonstrate muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.

The Veteran did demonstrate mild to moderate radicular symptoms in the left lower extremity (with mild intermittent pain and paresthesias and dysesthesias of the right lower extremity). 

The Veteran did not have ankylosis or experience episodes of IVDS that resulted in incapacitating episodes. The diagnosis was that of degenerative arthritis of the spine.


Analysis

Period prior to November 21, 2013

The Board finds that the medical and lay evidence reflects that the service-connected lumbar spine disability warrants increase to a 20 percent rating for the period of the appeal prior to June 28, 2010. 

In light of the Veteran's complaints of tenderness in the lumbar region, the April 2009 private treatment record documenting abnormal spinal contour (reversed lordosis), and the June 2010 VA examination documented that forward flexion of the lumbar spine was from 0-60 degrees (i.e., greater than 30 degrees but not greater than 60 degrees), the Board finds that the service-connected lumbar  spine disability was productive of functional loss due to pain that more closely resembled that of forward flexion of the thoracolumbar spine greater than 30 degrees but not more than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees. 

Therefore, based on this record, an increased rating of 20 for the period of the appeal prior to June 28, 2010 is assignable.

However, as forward flexion of the thoracolumbar spine is not shown to have been limited to 30 degrees or less or manifested by findings of favorable ankylosis, a higher rating is not assignable prior to November 21, 2013.  

To the extent that the Veteran is not shown to have experienced any incapacitating episodes due to intervertebral disc syndrome disease, a higher rating based on incapacitating episodes is not warranted for the period of the appeal prior to November 21, 2013.

Additionally, while a separate rating has been assigned for the service-connected low back disability on the basis of left lower extremity radiculopathy, the issue is not before the Board at this time as the Veteran has not appealed that rating.  


Period from November 21, 2013
  
In light of the applicable rating criteria, the Board finds that there is no basis for assignment of a rating higher than 40 percent for the service-connected lumbar spine disability for the period of the appeal beginning on November 21, 2013.

The criteria for a 50 percent rating or higher would require unfavorable ankylosis of the entire thoracolumbar spine.  During this period in question, such impairment was not documented.  

As the Veteran is not shown to have experienced incapacitating episodes of intervertebral disc syndrome of the thoracolumbar spine, a higher rating on this basis is not assignable.  

Based on these facts, the Board determines that there is no basis for any further staged rating, pursuant to Hart and that the claim for a rating higher than the already assigned 40 percent for the service-connected degenerative disc disease/degenerative joint disease of the lumbar spine for the period beginning November 21, 2013 must be denied.  

The above determinations are based on application of pertinent provisions of VA's rating schedule. Additionally, the Board finds that at no point since the Veteran's claims for increase, have the disabilities been shown to be exceptional or unusual as to warrant the assignment of any higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the level of disability and symptomatology, and is found inadequate, the RO must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent hospitalization).  38 C.F.R. § 3.321(b)(1).  

In this case, the Board finds that Veteran's low back pain, limited motion and abnormal spinal contour are reasonably addressed by the schedular criteria for evaluating the degenerative disc disease/degenerative joint disease of the lumbar spine disability.  

Accordingly, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.   



ORDER

An increased rating of 20 percent for the service-connected degenerative disc disease/degenerative joint disease of the lumbar spine for the period of the appeal prior to June 28, 2010 is granted, subject to controlling regulations governing the payment of monetary awards.

An increased rating in excess of 20 percent for the service-connected degenerative disc disease/degenerative joint disease of the lumbar spine for the period of the appeal prior to November 21, 2013 is denied. 

An increased rating in excess of 40 percent for the service-connected degenerative disc disease/degenerative joint disease of the lumbar spine for the period of the appeal beginning on November 21, 2013 is denied. 



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


